KEARSE, Circuit Judge,
dissenting:
Though I might agree on other grounds that the preliminary injunction should be vacated, I must respectfully dissent from the majority’s ruling that the complaint of plaintiff Town of West Hartford (“Town”) should be dismissed for lack of federal subject matter jurisdiction.
The Town has sought to set forth a civil RICO claim, see 18 U.S.C. § 1964 (1988), on the premise that defendants engaged in extortion against the Town in violation of the Hobbs Act, 18 U.S.C. § 1951 (1988). The Hobbs Act defines “extortion” as “the obtaining of property from another” by wrongful means. Id. § 1951(b)(2). As the majority notes, a person may be guilty of extortion under this section even though he personally has not received any benefit from the extortion. See, e.g., United States v. Clemente, 640 F.2d 1069, 1079-80 (2d Cir.), cert. denied, 454 U.S. 820, 102 S.Ct. 102, 70 L.Ed.2d 91 (1981).
The majority finds that there is no subject matter jurisdiction because it concludes that the Town has not contended that it was deprived of property; the majority states that the mere “elicit[ation of] a governmental response [that] will require activity by one or more salaried government employees” is not the obtaining of “ ‘property.’ ” (Majority opinion, ante at 103.) Though I might agree with this statement in the abstract, it is inapposite to the present case. The Town has alleged that “defendants ... engaged in a pattern of extortionate acts, as defined under the Hobbs Act, ... and those acts have caused injury to ... property of the plaintiff, including ... extraordinary overtime costs.” (Complaint ¶ 83.) I think the assertion that the Town has been forced to expend certain identifiable extra sums of money must be accepted as an allegation that it has been deprived pro tanto of “property” within the meaning of the Hobbs Act. The allegation that the Town was required to pay extra moneys to its employees is no less an assertion that it has been deprived of “property” than would be an allegation, for example, that it had been forced against its will to hire an extra employee, or had incurred extra expenses in constructing or operating a municipal building as a result of bid-rigging by suppliers.
Little is needed for a plaintiff to assert a claim sufficient to give the federal court jurisdiction. Where the complaint “is so drawn as to seek recovery directly under the Constitution or laws of the United States,” Bell v. Hood, 327 U.S. 678, 681, 66 S.Ct. 773, 775, 90 L.Ed. 939 (1946), the district court must entertain the suit unless the federal claim “clearly appears to be immaterial and made solely for the purpose of obtaining jurisdiction or where such a claim is wholly insubstantial and frivolous,” id. at 682-83, 66 S.Ct. at 776.
Jurisdiction ... is not defeated ... by the possibility that the averments might fail to state *a cause of action on which petitioners could actually recover. For it is well settled that the failure to state a proper cause of action calls for a judgment on the merits and not for a dismissal for want of jurisdiction.
Id. at 682, 66 S.Ct. at 776. A dismissal because of the inapplicability of a federal statute to the facts alleged is more aptly termed one for failure to state a claim than one for lack of jurisdiction, so long as the question presented is nonfrivolous. See, e.g., Schwartz v. Gordon, 761 F.2d 864, 867 n. 4 (2d Cir.1985); Spencer v. Casavilla, 903 F.2d 171, 173 (2d Cir.1990). I cannot agree that the Town’s claim of property loss is so insubstantial as to fail to invoke subject matter jurisdiction.
*106The greater weakness in the Town’s case, in my view, assuming the Town’s extra expenditures as a result of the defendants’ actions, is whether the actions themselves may properly be viewed as extortionate. To establish a Hobbs Act extortion claim, there must be proof that the property was obtained “by wrongful use of actual or threatened force, violence, or fear, or under color of official right.” 18 U.S.C. § 1951(b)(2). I have serious doubts as to whether the allegedly extortionate actions attributed to defendants by the Town, i.e., principally their resisting arrest, refusing to identify themselves at arraignment, falsely claiming the use of excessive force during arrest, and threatening to renew their demonstrations, are within the scope of this provision. Given this weakness in the Town’s case, the preliminary injunction against defendants’ demonstrations may well have been an abuse of discretion, and summary judgment against the Town might well be appropriate. But I do not think the case was dismissable for lack of jurisdiction.